September 17, 2007 Trust for Professional Managers 615 East Michigan Street Milwaukee, Wisconsin53202 Ladies and Gentlemen: We consent to the incorporation by reference in this Registration Statement of our opinion dated July 26, 2005 regarding the sale of shares of the Cookson Peirce Core Equity Fund, a series of Trust for Professional Managers.In giving this consent, however, we do not admit that we are “experts” within the meaning of Section 11 of the Securities Act of 1933, as amended, or within the category of persons whose consent is required by Section 7 of said Act. Very truly yours, /s/ Godfrey & Kahn, S.C. GODFREY & KAHN, S.C. OFFICES IN MILWAUKEE, MADISON, WAUKESHA, GREEN BAY AND APPLETON, WI; WASHINGTON, DC; AND SHANGHAI, PRC GODFREY & KAHN IS A MEMBER OF TERRALEX®, AWORLD NETWORK OF INDEPENDENT LAW FIRMS.
